Dore, J.
(dissenting). Plaintiff sold the copper not on defendant’s credit but on the credit of William H. Jackson Company. It is conclusively established by the oral as well as the documentary evidence that plaintiff in the transaction in question expressly refused to extend credit to defendant but did extend it to the Jackson Company.
The copper was shipped November 2, 1932. The terms as stated on plaintiff’s exhibit were “ Net 30 days or less 1% if paid within 10 days from date.” Plaintiff, however, did not send state-*198merits to defendant or make any formal demand for payment from defendant until May, 1933, long after the Jackson Company on whose credit plaintiff relied had become bankrupt. In the Jackson bankruptcy proceedings plaintiff filed a verbified proof of claim including the price of the copper sold in this transaction in the sum of $3,323.36.
On November 3, 1932, plaintiff made out invoices for the copper which, so far as relevant, read as follows:
“ Revere Copper & Brass Incorporated “ Rome Division
“ Rome, N. Y.
“ 11 /3 /32
“ Sold to
“ Wm. H. Jackson Company “ 335 Carroll St.
“ Brooklyn, N. Y.
“ Shipped to “ The Gehnrich Corp.
“ Long Island City.”
On- November 21, 1932, plaintiff wrote the Jackson Company as follows:
“ As requested in yours of the 16th instant, we are enclosing herewith bills made out to your company, covering the materials shipped to the Gehnrich Corporation.
“ Trusting that you will find same in order, we remain
“ Yours very truly,
“ REVERE COPPER AND BRASS INCORPORATED “ A. M. Brown
“ Credit Manager — Rome Division.”
Plaintiff’s claim filed with the trustee in bankruptcy of the Jackson Company was found to be a valid debt owed by the Jackson Company to plaintiff as it is undisputed that plaintiff was allowed, and received and accepted, a thirty per cent dividend from the said trustee. It is claimed that subsequently an additional twenty per cent dividend thereon was paid to and received by plaintiff.
Defendant before it was aware that it could not procure the copper on its own credit had contracted in writing to furnish the Jackson Company fabricated copper on a building improvement. When defendant found plaintiff refused to sell the copper to defendant because it was not satisfied with defendant’s credit rating, defendant wrote the letter quoted in the majority opinion dated October 26, 1932. Clearly it was because of the prior contractual *199arrangements which defendant found it could not carry out because it could not get credit that defendant had to write the Jackson Company the said quoted letter giving authority to handle the matter in the manner indicated; that is, to have the Jackson Company deduct the amount due the plaintiff for the material and remit direct to plaintiff the amount of its bills. This is not the basis of an inference that the copper was sold to defendant; but it should be the basis of a contrary inference as a sale is made to the one to whom credit is extended on the sale and to whom the seller looks for payment.
The sole question on this appeal (which plaintiff is prosecuting over four years after the trial and over three years since it served its record on appeal) is whether the judgment of dismissal is fairly substantiated by the evidence. In so far as the oral testimony is contradictory, and it is, the trial court who saw and heard the witnesses and examined the documentary proof accepted defendant’s version. It cannot be said that its verdict is not supported by the evidence; it is amply supported and should not be disturbed.
The judgment should be affirmed, with costs.
Judgment reversed, with costs, and judgment directed for the plaintiff for the sum of $2,326.37, with interest from November 2,1932, and costs. Settle order on notice.